In an action, inter alia, for separation, the defendant husband appeals from an order of the Supreme Court, Rockland County, entered April 3, 1975, which denied his motion for summary judgment dismissing the third cause of action in plaintiff’s amended complaint. Order reversed, on the law, without costs, and motion granted. Appellant discharged his obligation to provide respondent with necessaries by fully complying with the support order of the Family Court (Turner v Woolworth, 221 NY 425; Macy, Inc. v Herskowitz, 56 Misc 2d 847). Similarly, respondent waived her common-law right to recover for legal fees, incurred in a matrimonial action, as necessaries by making application for such fees under section 237 of the Domestic Relations Law (Tompkins & Lauren v Glass, 44 Misc 2d 239). This case should be tried promptly. We have not considered the sufficiency of the amount in the order granting temporary alimony. Hopkins, Acting P. J., Martuscello, Cohalan, Christ and Munder, JJ., concur.